Citation Nr: 0805539	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  03-31 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral strain prior to March 29, 2007.

2.  Entitlement to an initial staged disability rating in 
excess of 20 percent for lumbosacral strain, from March 29, 
2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active service from May 1994 until March 
2002. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas which, in pertinent part, granted the veteran 
service connection for lumbosacral strain and assigned a 10 
percent disability evaluation, effective March 19, 2002.

A June 2007 rating decision granted the veteran an increased, 
20 percent disability rating for his lumbosacral strain, 
effective March 29, 2007.  The veteran has not indicated that 
he is satisfied with this evaluation.  See AB v. Brown, 
6 Vet. App. 35, 39 (1993) (even if a rating is increased 
during the pendency of an appeal, a veteran is presumed to be 
seeking the highest possible rating, unless he expressly 
indicates otherwise).

This case was previously before the Board in April 2006 and 
December 2006, wherein the Board remanded the increased 
rating claim at issue for additional development.   The case 
has been returned to the Board for appellate consideration.


FINDING OF FACT

Throughout the rating periods on appeal, the lumbosacral 
strain has been manifested by subjective complaints of pain, 
productive of no more than moderate limitation of motion, 
with forward flexion of the lumbar spine greater than 30 
degrees, and no demonstration by competent clinical evidence 
of associated neurologic impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent for 
lumbosacral strain, but no higher, for the period prior to 
March 29, 2007, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 
(as in effect prior to September 23, 2002); Diagnostic Code 
5293 (as in effect from September 23, 2002 through September 
25, 2003), Diagnostic Codes 5237, 5242, 5243 (as in effect 
from September 26, 2003).

2.  The criteria for an initial evaluation in excess of 20 
percent for lumbosacral strain, for the period from March 29, 
2007, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

As the November 2002 rating decision on appeal granted the 
veteran's claim of entitlement to service connection for 
lumbosacral strain, such claim is now substantiated.   As 
such, his filing of a notice of disagreement as to this 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as 
to the initial rating assignment triggers VA's statutory 
duties under 38 U.S.C.A. §§  5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefits allowed by the 
evidence and the law.  This has been accomplished here, as 
will be discussed below.
  
The statement of the case (SOC) and supplemental statements 
of the case (SSOC), under the heading "Pertinent Laws; 
Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic codes (DC) for the veteran's lumbosacral 
strain, and included a description of the rating formulas for 
all possible schedular ratings under the relevant diagnostic 
codes.  The appellant was thus informed of what was needed 
not only to achieve the next-higher schedular rating, but 
also to obtain all schedular ratings above the disability 
evaluation that the RO had assigned.  

A January 2007 VCCA notice letter from VA explained the basis 
for determining an effective date upon the grant of any 
benefit sought, in compliance with Dingess/Hartman.    

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post-service treatment and 
examinations.  Additionally, the claims file contains the 
veteran's own statements in support of his claim.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record for the time 
period at issue, but has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, where an 
award of service connection for a disability has been granted 
and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will 
compensate the veteran for times since the effective date of 
his award when his disability may have been more severe than 
at other times during the course of his appeal.

The Board notes that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424, 2007 WL 4098218, at *3 (U.S. Vet. 
App. Nov. 19, 2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2007).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

Analysis

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision during the 
pendency of this appeal.  Service connection has been 
established for lumbosacral strain effective from March 19, 
2002.  The first amendment to the rating criteria for spinal 
disabilities, affected Diagnostic Code 5293 and went into 
effect on September 23, 2002.  67 Fed. Reg. 54,345 (Aug. 22, 
2002).  The next amendment affected general diseases of the 
spine and became effective September 26, 2003.  68 Fed. Reg. 
41,454 (Aug. 27, 2003).  The Board will analyze the veteran's 
increased rating claim for his service-connected lumbosacral 
strain with respect to the pertinent laws for all of the 
above periods.

The Board notes that, where the amended regulations expressly 
provide for an effective date, and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See generally 38 U.S.C.A. § 
5110(g) (West 2002).  

Prior to September 26, 2003

Prior to September 26, 2003, Diagnostic Code 5295, for 
lumbosacral strain, provided a 10 percent rating where there 
is lumbosacral strain with characteristic pain on motion.  A 
20 percent rating is assigned where there is evidence of 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position.  A 40 
percent rating is assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

A review of the competent evidence fails to establish the 
criteria consistent with the next-higher 20 percent 
evaluation under Diagnostic Code 5295 for the period in 
question.  The record contains two service medical records 
indicating that the veteran was treated for low back pain 
after a motor vehicle accident.  These records indicate that 
the veteran was a restrained passenger.  He denied numbness 
and weakness, and there was no evidence of bruising, palpable 
spasm, and range of motion was full.  There was tenderness of 
the paravertebral T-1 to L5, and the assessment was 
paravertebral muscle strain.  Neurological evaluation was 
normal.  On review of VA clinical reports of record dated 
prior to September 26, 2003, there is no showing of muscle 
spasm on forward bending or loss of lateral spine motion.  
There was also no identification of listing of the spine or 
limitation of motion.  While the veteran complained of back 
pain when seen on September 12, 2002, physical examination of 
the spine was unremarkable.  On VA examination on September 
24, 2002, the veteran complained of low back pain on 
prolonged sitting.  He denied radicular symptoms.  He 
indicated he required no treatment other than over-the-
counter medication.  He reported that flare-ups occurred once 
or twice a month, for a day or so, and required him to 
curtain his activities, including heavy lifting.  Physical 
examination revealed range of motion of the lumbosacral spine 
of flexion from zero to 70 degrees, bilateral flexion of zero 
to 25 degrees, and bilateral rotation of zero to 30 degrees.  
No diminution in motion was noted due to pain.  The examiner 
indicated that there was no additional functional impairment 
due to pain.  There was no objective evidence of spasm or 
muscle weakness or tenderness.  No neurologic abnormality was 
noted.

Next, the Board has considered whether an increased rating is 
justified under the provisions of Diagnostic Code is 5292, 
for limitation of motion of the lumbar spine.  That Code 
section provides a 10 percent disability evaluation were 
there is slight limitation of motion.  A 20 percent 
evaluation is for application where the evidence demonstrates 
moderate limitation of motion.  A 40 percent rating is for 
application where there is severe limitation of lumbar spine 
motion.  

The Board finds that the evidence of record does not reveal 
moderate limitation of lumbar spine consistent with a 20 
percent evaluation under Diagnostic Code 5292.  As noted 
above, prior to September 26, 2003, the record reflects that 
the veteran had forward flexion to 70 degrees on VA 
examination in September 2002.  Although the September 2002 
VA examiner reported that the pain as reported by the veteran 
did not result in additional functional impairment, the Board 
finds that, in light of DeLuca, a 20 percent disability 
evaluation more effectively contemplates the veteran's 
overall disability picture under Diagnostic Code 5292, based 
on limitation of motion of the lumbar spine, prior to 
September 26, 2003.  However, the medical evidence of record 
simply does not reflect severe limitation of motion.  Thus, 
while a 20 percent disability evaluation is appropriate, a 
higher evaluation, a 40 percent disability evaluation under 
Diagnostic Code 5292 is not warranted.

Diagnostic Code 5293 - prior to September 23, 2002

The Board will now consider whether Diagnostic Code 5293 
provides a basis for an increased rating for the veteran's 
lumbosacral strain.  Under Diagnostic Code 5293, for 
intervertebral disc syndrome, as it existed prior to 
September 23, 2002, a 20 percent evaluation is warranted for 
intervertebral disc syndrome productive of moderate 
impairment, with recurring attacks.  A 40 percent evaluation 
is for application in the case of severe impairment with 
recurring attacks, with intermittent relief.  Finally, a 60 
percent evaluation is warranted for pronounced impairment, 
with persistent symptoms compatible with sciatic neuropathy, 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief.

The Board has reviewed the objective evidence and concludes 
that there is no basis for the next-higher 40 percent 
evaluation under the provisions of Diagnostic Code 5293, as 
in effect prior to September 23, 2002.  The Board 
acknowledges the complaints of lumbosacral pain noted in the 
treatment records discussed above.  However, the Board finds 
that the evidence does not indicate severe impairment with 
recurring attacks and intermittent relief to warrant the 
next-higher 40 percent rating under Diagnostic Code 5293.  

Diagnostic Code 5293 - From September 23, 2002 to September 
26, 2003

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, prior to September 26, 2003, 
Diagnostic Code 5293 states that intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and through September 25, 2003, a 10 percent rating is 
warranted for incapacitating episodes having a duration of at 
least one week, but less than 2 weeks during the past 12 
months.  A 20 percent disability evaluation is assigned for 
incapacitating episode having a total duration of at least 2 
weeks, but less than 4 weeks, during the past 12 months.  A 
40 percent rating is warranted for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the last 12 months.  Finally, a 60 percent 
disability rating is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician."  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note (1) to Diagnostic Code 5293, having a total 
duration of at least 4 weeks during a previous 12-month 
period.  Indeed, there is no evidence of any bed rest 
prescribed by a physician.  As such, the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 
through September 25, 2003, cannot serve as a basis for an 
increased rating on the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
veteran's service-connected back disability, when combined 
under 38 C.F.R. § 4.25 with evaluations for all of his other 
disabilities, results in a higher combined disability rating.  

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's lumbosacral strain.  As 
discussed above, a relevant Diagnostic Code for consideration 
in this regard is Diagnostic Code 5292, concerning limitation 
of motion of the lumbar spine.  The Board again notes that 
the veteran's VA treatment records did not provide specific 
information as to range of motion in degrees, but a September 
2002 VA examination report stated that the veteran had 
flexion from 0 to 70 degrees, extension from 0 to 25 degrees, 
lateral flexion from 0 to 25 degrees bilaterally, and 
rotation from 0 to 30 degrees bilaterally, without diminution 
of motion due to pain.  The VA examination report indicates 
that the veteran denied experiencing radicular symptoms, and 
upon evaluation, muscle strength was full and the 
neurological examination was normal.  

Based on the above, there has been demonstration by competent 
clinical evidence that the veteran's overall disability 
picture rises to the level of moderate loss of motion such as 
to justify the next-higher 20 percent evaluation under 
Diagnostic Code 5292.  However, there is no clinical evidence 
of record demonstrating that the veteran's limitation of 
motion of the lumbar spine can be characterized as severe. 
For the foregoing reasons, then, the objective evidence 
warrants a finding of moderate limitation of motion, for a 
finding of 20 percent under Diagnostic Code 5292, but no 
more.  Moreover, in view of the clinical findings noted in 
his VA treatment records, the criteria for a 40 percent 
rating under Diagnostic Code 5295 have not been met.  The 
consideration of pain is appropriate and conforms to the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 
8 Vet. App. 202, 206-07 (1995).  Thus, a 20 percent rating 
for orthopedic manifestations of the veteran's back 
disability is for application.

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected lumbosacral strain.  In the present case, there has 
been no demonstration of neurologic manifestations related to 
the lower extremities prior to September 26, 2003.  Thus, the 
veteran is not entitled to a separate 10 percent rating under 
Diagnostic Codes 8520, 8521, 8524, 8525 or 8526 for 
neurologic manifestations of the disability at issue.  

In sum, as instructed by the revised version of Diagnostic 
Code 5293, in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's 
lumbosacral strain.  As discussed above, there is a basis for 
a disability evaluation of 20 percent, but no higher, and 
there is no basis for a separate evaluation for neurological 
deficits.

The Board has considered other alternative diagnostic codes 
for the period prior to September 26, 2003, but as the 
medical evidence does not establish ankylosis, Diagnostic 
Codes 5286 and 5289 are not for application.  As there is no 
evidence of vertebral fracture, Diagnostic Code 5285 is not 
for application.  

In conclusion, then, based on all of the foregoing, the 
evidence supports a rating of 20 percent for the veteran's 
lumbosacral strain, prior to September 26, 2003.  

From September 26, 2003 

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237 and 5243 (2007)).  Under these relevant 
provisions, lumbosacral strain warrants a 20 percent 
evaluation where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  A 40 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for 
lumbosacral strain and Diagnostic Code 5243 for 
intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as discussed previously.  For 
the period from September 26, 2003, the preponderance of the 
competent clinical evidence of record is against an 
evaluation in excess of 20 percent for the disability at 
issue based on incapacitating episodes of intervertebral disc 
syndrome because the veteran has not experienced any 
incapacitating episodes.  Indeed, the record does not 
demonstrate any incapacitating episodes requiring bed rest by 
a physician and treatment by a physician.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 20 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 2003, 
for Diagnostic Codes 5237 and 5243.  Indeed, a finding of 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or ankylosis of the lumbar spine, is required in order 
for the veteran to qualify for the next-higher 40 percent 
evaluation.  On VA examination in March 2007, range of motion 
of the lumbosacral spine was forward flexion to 35 degrees, 
10 degrees of extension, and 30 degrees of lateral bending, 
bilaterally.  There did not appear to be "a great deal of" 
circular motion.  Thus, applying the facts to the criteria 
set forth above, the veteran remains entitled to no more than 
a 20 percent evaluation for his service-connected low back 
disorder for the period from September 26, 2003 under the 
General Rating Formula for Diseases and Injuries of the 
Spine.

The Board has reviewed the competent evidence and also finds 
no support for assignment of the next-higher 40 percent 
evaluation under the law in effect prior to September 26, 
2003 for the period from September 26, 2003.  The law most 
favorable to the veteran is for application when there has 
been a change in the law during the pendency of the appeal.  
(However, there can be no application of the revised law for 
the period prior to the effective date.)  While the veteran's 
VA treatment records do not indicate whether he had any 
limitation of motion, the veteran's recent March 2007 VA 
examination report states that the veteran had 35 degrees of 
forward flexion, 10 degrees of extension, and 30 degrees of 
side bending bilaterally. Similarly, straight leg raising was 
negative.  There was no finding of favorable or unfavorable 
ankylosis of the entire thoracolumbar spine.  The Board does 
not find that this contemplates severe limitation of motion 
of the lumbar spine, even with consideration of pain, under 
Diagnostic Code 5292, as in effect prior to September 26, 
2003.  Moreover, for the period from September 26, 2003, 
there was no demonstration of the criteria to warrant a 40 
percent rating under Diagnostic Code 5293 or 5295.  

The Board does acknowledge consideration of additional 
functional impairment due to factors such as pain, weakness 
and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  Regarding range of 
motion, the veteran's VA medical records indicated the 
veteran had pain upon range of motion testing, but that there 
was no evidence of incoordination, weakness, or fatigability.  
The veteran has normal deep tendon reflexes bilaterally, with 
normal gait and normal heel-toe walk.  

The Board finds that the veteran's subjective complaints have 
been contemplated in the current rating assignment, as 
discussed above.  The overall evidence, for the period from 
September 26, 2003 does not reveal a disability picture most 
nearly approximating a 40 percent evaluation even with 
consideration of whether there was additional functional 
impairment due to DeLuca factors.

With consideration of the provisions of Note (1) of the 
General Rating Formula for Diseases and Injuries of the 
Spine, the Board notes that the neurologic manifestations of 
the disability at issue are unchanged.  The Board notes that 
there is no evidence of record for the relevant time period 
which demonstrates that the veteran experiences any 
neurologic symptomatology.  As discussed previously, the 
medical evidence demonstrates that the veteran's neurologic 
evaluations are repeatedly negative, and do not allow for a 
finding of neurologic manifestations of the veteran's 
service-connected lumbosacral strain.  At his most recent VA 
examination, in March 2007, lower extremity examination 
showed some weakness in his ability to rise upon his toes on 
the left, but no noticeable muscle weakness when testing toe 
extensors, plantar flexors of the ankle, extensors of the 
knee, and flexors of the knee.  Deep tendon reflexes were 
bilaterally symmetrical for the patella and Achilles, and was 
2+/4.  Sharp-dull discrimination, and soft touch sensation, 
were intact in all dermatomes of the lower extremities.  
Thus, he is not entitled to a separate, compensable rating 
under Diagnostic Code 8520, 8521, 8524, 8525, or 8526 for the 
neurologic manifestations of the disability at issue.

In conclusion, the evidence of record reveals orthopedic 
manifestations consistent with the 20 percent evaluation 
assigned throughout the rating period on appeal.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

IV.  Extraschedular Consideration

The evidence does not reflect that the disability at issue 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.




ORDER

Entitlement to a rating of 20 percent for lumbosacral strain, 
prior to March 29, 2007, is granted, subject to the 
applicable law and regulations governing the award of 
monetary benefits.

Entitlement to a disability rating in excess of 20 percent 
for lumbosacral strain, for the period since March 29, 2007, 
is denied.   




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


